Opinion by
Judge Wilkinson,
This is an appeal from the decision of the Unemployment Compensation Board of Review denying benefits to appellant. Both the Bureau of Employment Security and the referee had rendered similar decisions. We must reverse.
Not only the uncontradicted facts, but also the findings of fact and reasoning of the referee clearly place the appellant within the class eligible to draw unemployment compensation.
Appellant had been employed by her last employer for almost seven years. She was approximately seven months pregnant and was advised by her physician to leave her work. She obtained a one year leave of absence from her employer. The child was born on July 2, 1973. More than 30 days thereafter she applied to be reemployed. The referee properly found that this application to become reemployed cancelled her leave of absence status and that she was physically able to resume her employment. She was not reemployed because the employer had a policy requiring a period of two months to expire after the birth of a child before the mother could be reemployed. Appellant applied for unemployment compensation on August 5, 1973.
The above facts fully qualify the appellant under those provisions of the Unemployment Compensation Law which relate specifically to unemployment due to pregnancy and return to employment after a leave of absence, i.e., Section 401(d) (2) and Section 401(f), Act of December 5, 1936, 2nd. Ex. Sess., P. L. (1937) 2897, as amended, 43 P.S. §§801 (d) (2) and 801(f).
Accordingly, we enter the following
Order
Now, August 9, 1974, the Order of the Unemployment Compensation Board of Review in the above *578matter is reversed and appellant-claimant is declared eligible for benefits in accordance with her application or applications.